Title: James Madison to Jared Sparks, 7 January 1832
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear sir
                            
                            
                                
                                    Montpellier
                                
                                January 7th. 1832.
                            
                        
                        Having reason to beleive that several of my letters have miscarried during the casualties of the Season, and
                            having just ascertained, that one written, some time ago to Mr E. Everett of Boston never reached him, it occurs, that my
                            answer to your letter of  on the subject of Mr Pinckney may have had a like fate. Say by a line whether it has, or has not.
                            In the former case, I will send you a copy. With cordial salutations
                        
                            
                                James Madison
                            
                        
                    